DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al (JP 58038653). A translation is provided.
Regarding claims 1-3 and 6-7, Kawahara discloses producing a cylinder liner for an engine (“a cast iron or steel component such as a cylinder liner is provided with a metal having a good fusion property with the molten aluminum alloy”), wherein the liner is produced from a first material which consists of iron and is coated on all sides by a second material, wherein this is accomplished by hot dipping the heated liner into a molten bath of the second material, the first and second materials being different (“a cast iron or steel component such as a cylinder liner is provided… when the cylinder liner from which the gas was completely discharged in this manner was cast and wrapped in the molten aluminum alloy, a perfect fusion state could be obtained without gas defects,” essentially the cast iron 
Regarding claims 4-5, Daerim discloses the cylinder liner of claim 3, the first material being formed of a majority of iron, and the second material being formed of a majority of aluminum or zinc, and wherein the first material being gray cast iron, and the second material being an aluminum alloy comprising silicon (“a cast iron or steel component such as a cylinder liner is provided” and “wrapped in the molten aluminum alloy” wherein the alloy constituents are shown in Table 1 to contain silicon, the table reproduced below).

    PNG
    media_image1.png
    110
    340
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara.
Regarding claim 8, Kawahara discloses the cylinder liner of claims 7, but fails to disclose the coating layer having a thickness in the range of 0.2 to 1.5 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to produce a coating on the liner of the range of 0.2 to 1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the other steps of the claims are identical, the specific thickness of the aluminum on the liner would simply be a matter of design choice based on effectiveness and manufacturing practicalities arrived at through routine experimentation during the process.
Allowable Subject Matter
Claims 9, 12-17, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose coating a liner from two different layer materials, and then adding an additional layer only to the upper portion of the liner (i.e. the surface towards a cylinder head of an engine) with another layer formed from a majority of zinc. Further, the closest prior art fails to disclose or make obvious the inclusion of casting the liner into a cylinder block and then removing the block material covering the liner surface to expose the liner in the cylinder.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argues Kawahara “lacks the teaching, disclosure, or suggestion that the cylinder liner is coated on its inner wall with the second material.”
Kawahara for its part never states that the inner wall of its liner should not be coated with material nor does it discuss precluding material from the inner wall. Kawahara disclose on Pg. 2 under [Claims] “the surface of cast iron or steel parts is coated with a plating metal having a good fusion .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747